DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-4, 6, 9-11, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Longbottom (US 2015/0337605).
	With respect to claim 1, Longbottom disclose a method of assembling an optical fiber cable on production casing, the method comprising: positioning the optical fiber cable (120, see paragraph 23) against a production casing (118, see paragraph 22) at a hole of a well site; affixing the optical fiber cable against the production casing by applying an adhesive (208) to the production casing to secure the optical fiber cable against the production casing; and applying pressure to the adhesive to adhesively bond the optical fiber cable to the production casing along a length of the production casing while the casing is being run-in-hole (see paragraph 35, wherein a pressure adhesive is used).


	With respect to claim 3, Longbottom disclose wherein the affixing comprises wrapping the adhesive tape radially over the optical fiber cable and the production casing in a series of radial bands spaced apart from each other at pre-determined intervals along the length of the production casing (see figure 4C, 122e, 122f, 122g, 122h).	
	With respect to claim 4, Longbottom disclose wherein the affixing comprises rolling the adhesive tape linearly over the optical fiber cable and the production casing (see paragraph 47, applied longitudinally aligned with axis 304).
With respect to claim 6, Longbottom disclose wherein the affixing comprises wrapping the adhesive tape over the optical fiber cable and the production casing in a helical configuration along the length of the production casing (see figure 2A).
With respect to claim 9, Longbottom disclose wherein the adhesive tape comprises (i) a flexible outer layer (204a), and (ii) an adhesive inner layer (208).
With respect to claim 10, Longbottom disclose wherein the flexible outer layer includes a thermoset resin embedded therein, the method further comprising exposing the flexible outer layer to elevated temperatures downhole to activate and cure the thermoset resin and strengthen the adhesive bonding (see paragraphs 28 and 29).
With respect to claim 11, Longbottom disclose wherein the adhesive inner layer comprises a pressure-sensitive material, the method further comprising exposing the adhesive inner layer to elevated pressures and temperatures downhole to cure the 
With respect to claim 17, Longbottom disclose a casing assembly comprising: an optical fiber cable (120, see paragraph 23) for monitoring parameters of a wellbore in which a production casing (118, see paragraph 22) is placed; and an adhesive (208) applied along a length of the production casing to secure the optical fiber cable to the production casing along the length of the production casing while the production casing is being run-in-hole.
With respect to claim 19, Longbottom disclose wherein the adhesive comprises an adhesive tape having (i) a flexible outer layer including a thermoset resin embedded therein (see paragraphs 28 and 29), and (ii) an adhesive inner layer including a pressure-sensitive material (see paragraph 35).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 5, 7, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longbottom in view of O’Blenes (USP 9,273,520).
	With respect to claims 5 and 7, Longbottom is silent as to the speed.  O’Blenes disclose a process of applying a tape to a control line using a speed sensor to regulate 
With respect to claims 13 and 14, Longbottom is silent as to the details of tape dispenser.  O’Blenes disclose activating a wrapping device (20) comprising an actuator (28 and 32) and a roller (26) to press the adhesive tape onto the optical fiber cable about a circumference of the production casing, along the length of the production casing (see column 3 lines 8-31).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Longbottom by including the wrapping device of O’Blenes in order to apply the tape to the production casing.

5.	Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longbottom in view of Auzerais et al. (USP 8,942,529).
Longbottom does not disclose that the optical fiber is embedded in the adhesive tape.  Auzerais et al. disclose a embedding the cable in the adhesive tape in order to attach the fiber optic cable to the surface of the pipe (see abstract).  As both Longbottom and Auzerais et al. teach methods for attached cables to casing, it would have been obvious to one having ordinary skill in the art at the time of the invention to .

6.	Claims 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longbottom in view of Barfoot et al. (USP 9,557,195).
	With respect to claims 15 and 21, Longbottom does not disclose using an EAT.  Barfoot et al. disclose EATs which measure parameters of interest (see column 2 lines 32-54).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Longbottom by including an EAT as taught by Barfoot in order to measure a property.  In addition, the Examiner hereby takes Official notice that a desired property when performing a perforation operation includes orientation, and thus it would have been obvious to one having ordinary skill in the art to have determined orientation.

7.	Claims 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longbottom.
With respect to claim 20, Longbottom disclose wherein: the flexible outer layer comprises a steel material, a carbon material, a Kevlar material (see paragraph 30), or a combination thereof.  Longbottom further disclose a heat activated adhesive, but does not disclose the adhesive inner layer comprises a ceramic epoxy.  It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have used a ceramic epoxy, since it has been held to be within the general In re Leshin, 125 USPQ 416.
	With respect to claim 22, the Examiner hereby takes Official Notice that flatpacks are well known in the art and it would have been obvious to one having ordinary skill in the art at the time of the invention to have included the cable in a flatpack.  The combination would have resulted in the flatpack having the adhesive disposed on an outer surface thereof to secure the optical fiber cable to the production casing along the length of the production casing.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coronado et al. (US 2008/0271926) disclose a mounting system for a fiber optic cable at a downhole tool.  Hall et al. (US 2007/0169929) disclose an apparatus and method for bonding a transmission line to a downhole tool.  Cook (USP 7,532,794) disclose a method and apparatus for locating subterranean optical fiber.  Arora et al. (USP 11,220,870) disclose a cable system for downhole use and method of perforating a wellbore tubular.  

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672